Citation Nr: 1309434	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-42 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder, previously considered primary insomnia and panic attacks.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to August 2009. 

This case came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder, previously considered primary insomnia and panic attacks, is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in a VA Form 9 that a withdrawal of his appeal with respect to the issue of entitlement to an initial compensable disability rating for hypertension is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable disability rating for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated in a VA Form 9 received by the Board in February 2013 that he wished to withdraw his appeal for entitlement to an initial compensable disability rating for hypertension.  Hence, there remains no allegation of error of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it must be dismissed.


ORDER

The appeal for entitlement to an initial compensable disability rating for hypertension is dismissed.


REMAND

In a VA Form 9 received by the Board in February 2013, the Veteran requested a Travel Board hearing before a member of the Board.  Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the Winston-Salem, North Carolina RO to arrange for such a hearing.  

Accordingly, this case is REMANDED to the RO for the following action: 

Schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


